NATIONWIDE VARIABLE INSURANCE TRUST American Century NVIT Multi Cap Value Fund NVIT Multi-Manager International Value Fund Federated NVIT High Income Bond Fund NVIT Multi-Manager Large Cap Growth Fund Invesco NVIT Comstock Value Fund NVIT Multi-Manager Large Cap Value Fund Neuberger Berman NVIT Multi Cap Opportunities Fund NVIT Multi-Manager Mid Cap Growth Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Multi-Manager Mid Cap Value Fund NVIT Bond Index Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Core Bond Fund NVIT Multi-Manager Small Cap Value Fund NVIT Core Plus Bond Fund NVIT Multi-Manager Small Company Fund NVIT Government Bond Fund NVIT Multi Sector Bond Fund NVIT International Equity Fund NVIT Nationwide Fund NVIT International Index Fund NVIT Real Estate Fund NVIT Large Cap Growth Fund NVIT S&P 500 Index Fund NVIT Mid Cap Index Fund NVIT Short Term Bond Fund NVIT Money Market Fund NVIT Small Cap Index Fund NVIT Multi-Manager International Growth Fund Templeton NVIT International Value Fund Supplement dated June 23, 2016 to the Statement of Additional Information dated April 29, 2016 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). NVIT Multi-Manager International Value Fund Effective immediately, the following supplements the information in APPENDIX C of the SAI: 1. The subsection entitled “INVESTMENTS IN EACH FUND” is amended to include the following: Name of Portfolio Manager Fund Name Dollar Range of Investments in Each Fund (as of March 31, 2016) J.P. Morgan Investment Management Inc. Demetris Georghiou, CFA NVIT Multi-Manager International Value Fund None 2. The subsection entitled “OTHER MANAGED ACCOUNTS” is amended to include the following: Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets by Category (as of March 31, 2016) J.P. Morgan Investment Management, Inc. Demetris Georghiou, CFA Mutual Funds: 3 accounts, $1.47 billion total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles:5 accounts, $293 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts:1 account, $261 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
